The defendant’s motion for summary reversal of the judgment of conviction in the Superior Court in the judicial district of Waterbury or for summary reversal of that court’s denial of the motion for appointment of special public defenders and waiver of fees, costs and security is denied.
The defendant’s motion for a review of the denial, by the Superior Court in the judicial district of Waterbury, of the appointment of special public defenders and waiver of fees, costs and security is granted and the relief sought therein is denied.